DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of substitution mutations in the reply filed on 02/10/2022 is acknowledged.


Claim Status
	Claims 1-2 and 4-20 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites “at a position between -291 and -292” and “at a position between 122 and 123.” It is unclear what is intended by these recitations. There is no position between these numbers, because the positions are immediately adjacent to one another. As such, the metes and bounds of the claim cannot be determined. 

Improper Claim Dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6-8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 requires that at least one base is substituted. Claim 6 fails to further limit claim 1. Claims 7-8 actually claim a broader scope than claim 1 because they also encompass replacement of a functional motif. Replacement of a motif is not encompassed in the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 6-8, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al 2013 (The Plant Cell 25: p. 3450-3471).
The claims are drawn to methods of modifying a NAC locus by providing at least one cell of a molecular modification agent to induce a substitution mutation to reduce expression or activity of the NAC gene/polypeptide (claims 1 and 6), wherein a functional motif is edited or replaced including a DNA interaction domain comprising two beta sheets, a tryptophan, an acidic residue, and a basic residue (claim 7-8). Claim 19 is drawn to a method altering the binding specificity of a NAC protein in a plant comprising introducing an edit to the recited motif. 
Ng et al disclose EMS mutagenesis of Arabidopsis that results a substitution in the domain recited in claims 8 and 19 and a loss of function in the ANAC017 protein. Accordingly, claims 1, 6-8, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al.   

Claim(s) 1-2, 6, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fengler et al 2016 (WO 2016/099918 A1).
The claims are drawn to methods of modifying a NAC locus by providing at least one cell of a molecular modification agent to induce a substitution mutation to reduce expression or activity of the NAC gene/polypeptide (claims 1 and 6), wherein the genetic modifications results in improved phenotypes including staygreen (claim 2), wherein the plant is maize (claim 13), wherein the one or more genetic modification result in greater average kernel number or dry weight (claim 14), wherein the NAC polypeptide is a NAC7 that shares at least 80% identity to SEQ ID NO:3 (claims 15 and 
Fengler et al disclose reduced activity of YEP6 gene (same as instant NAC7, see alignment below) results in favorable phenotypes including increase staygreen and drought tolerance (see entire document). They disclose that there are several ways to reduce YEP6 activity including inducing mutations and detection of such mutations using TILLING and that the effected plant is maize (p. 3-6, 24, 32-33, 37, 59-60, 93-97). Note that TILLING is used to detect substitution mutations; therefore, such mutations are contemplated. The additional claimed features regarding kernel phenotype and moisture naturally flow from the reduction in YEP6 activity and thus those limitations are also met. As such, claims 1-2, 6, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fengler et al.    

BDB53953
ID   BDB53953 standard; protein; 338 AA.
XX
AC   BDB53953;
XX
DT   11-AUG-2016  (first entry)
XX
DE   Zea mays NAC-domain containing protein (YEP6) sequence, SEQ ID 2.
XX
KW   NAC-domain containing protein; YEP6 protein; abiotic stress tolerance;
KW   biomass; crop improvement; dna polymorphism; gene silencing;
KW   genetic marker; plant; rna interference; screening; seed;
KW   transgenic plant.
XX
OS   Zea mays.
XX
CC PN   WO2016099918-A1.
XX
CC PD   23-JUN-2016.
XX
CC PF   03-DEC-2015; 2015WO-US063639.
XX
PR   17-DEC-2014; 2014US-0092933P.
XX
CC PA   (DUPO ) PIONEER HI-BRED INT INC.
CC PA   (DUPO ) DU PONT DE NEMOURS & CO E I.
CC PA   (UYIL-) UNIV ILLINOIS URBANA-CHAMPAIGN.
XX

XX
DR   WPI; 2016-38266T/46.
DR   N-PSDB; BDB53952.
XX
CC PT   Plant has reduced endogenous YEP6 gene expression, where YEP6 gene 
CC PT   encodes YEP6 polypeptide, and plant exhibits phenotype i.e. increased 
CC PT   yield, abiotic stress tolerance, staygreen or biomass as compared to 
CC PT   control plant.
XX
CC PS   Claim 4; SEQ ID NO 2; 132pp; English.
XX
CC   The present invention relates to a transgenic plant having reduced 
CC   endogenous NAC-domain containing protein (YEP6) gene expression. The 
CC   transgenic plant exhibits at least one phenotype selected from increased 
CC   yield, abiotic stress tolerance, staygreen or biomass as compared to a 
CC   control plant. The invention further relates to: (1) a suppression DNA 
CC   construct for reducing the expression of endogenous YEP6 gene in a plant,
CC   which comprises a polynucleotide that is operably linked in sense or 
CC   antisense orientation to a heterologous promoter; (2) a method for 
CC   producing a transgenic plant having reduced endogenous YEP6 gene 
CC   expression, which involves introducing the suppression DNA construct into
CC   the plant; (3) a method for enhancing seed yield in a plant; (4) a method
CC   for identifying one or more alleles associated with increased yield in a 
CC   population of maize plants, which involves detecting polymorphisms in a 
CC   genomic region encoding a polypeptide or a regulatory region controlling 
CC   expression of a polypeptide in a population of maize plants and 
CC   identifying alleles at polymorphisms that are associated with increased 
CC   yield; and (5) a method for identifying trait loci or gene controlling 
CC   trait loci, which involves developing breeding population of maize 
CC   plants, where the breeding population is generated by crossing first 
CC   maize inbred line characterized as high protein line with second maize 
CC   inbred line characterized as low protein line, selecting progeny maize 
CC   plants based on phenotype of interest, performing marker analysis for 
CC   phenotypes identified in progeny of plants, and identifying trait loci or
CC   gene controlling trait loci. The suppression DNA construct is sense 
CC   suppression construct, antisense suppression construct, ribozyme 
CC   construct, RNA interference construct or miRNA construct, preferably RNA 
CC   interference construct. The methods of the invention can be used for 
CC   producing a transgenic plant exhibiting increased yield, abiotic stress 
CC   tolerance, staygreen or biomass. The present sequence is a Zea mays NAC-
CC   domain containing protein sequence, whose encoding gene is used in the 
CC   invention as a target for producing a transgenic plant exhibiting 
CC   increased yield, abiotic stress tolerance, staygreen or biomass.
XX
SQ   Sequence 338 AA;

  Query Match             100.0%;  Score 1803;  DB 23;  Length 338;
  Best Local Similarity   100.0%;  
  Matches  338;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSMSFLSMVEAELPPGFRFHPRDDELICDYLAPKLGAKPGFSGCRPPMVDVDLNKVEPWD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSMSFLSMVEAELPPGFRFHPRDDELICDYLAPKLGAKPGFSGCRPPMVDVDLNKVEPWD 60

Qy         61 LPVAASVGPREWYFFSLKDRKYATGQRTNRATVSGYWKATGKDRPVVAARRGALVGMRKT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LPVAASVGPREWYFFSLKDRKYATGQRTNRATVSGYWKATGKDRPVVAARRGALVGMRKT 120

Qy        121 LVFYQGRAPKGRKTEWVMHEYRMEPAAPLLDHQPSSSNSKDEDWVLCRVICKKKLAAGGR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LVFYQGRAPKGRKTEWVMHEYRMEPAAPLLDHQPSSSNSKDEDWVLCRVICKKKLAAGGR 180


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGGGSSRSLVASNGGRETAPATPPPPPLPPRMDTDATLAQLQAAMHATAGALEQVPCFSS 240

Qy        241 FNNNTASSRAAAAAAAAQPCYLPSMATGGSHGTTSYYLDHAMLPPELGGCFDPLHGDKKL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FNNNTASSRAAAAAAAAQPCYLPSMATGGSHGTTSYYLDHAMLPPELGGCFDPLHGDKKL 300

Qy        301 LKAVLGQLGGDAVAPGLSLQHEMAAGAVVASSAWMNHF 338
              ||||||||||||||||||||||||||||||||||||||
Db        301 LKAVLGQLGGDAVAPGLSLQHEMAAGAVVASSAWMNHF 338

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fengler et al 2016 (WO 2016/099918 A1) as applied to claims 1 and 1-2, 6, and 13-17 above, and further in view of Zhu et al (US 2016/0264982 A1).
The claims are drawn to the method of claim 1 wherein a regulatory expression element of the endogenous gene is altered (claim 4), wherein at least 5 bases of the 
Fengler et al teach all the limitations of claim 1 (see rejection above). 
Fengler et al do not teach to modify multiple bases or use CRISPR to modify a NAC gene.
Zhu et al teach methods of modifying plant genomes using the CRISPR system which uses a Cas endonuclease and a guide RNA (see entire document).  They further teach that donor template can be used to make multiple mutations via insertion, deletion, and/or replacement and contemplate that this method can be used to modify expression regulatory elements, including promoters (paragraphs 37-38, 171, claim 5). 
At the time of filing, it would have been obvious for a person of ordinary skill in the art to make reduced function NAC7 alleles in plants to the end of achieving the improved phenotype taught by Fengler et al. A person of ordinary skill in the art would have recognized that the method of Zhu et al would have been useful in creating such mutant alleles, including mutations in the promoters to reduce expression as Zhu et al suggest their method is useful in altering expression regulatory elements. Accordingly, claims 4-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fengler et al and further in view of Zhu et al.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al 2013 (The Plant Cell 25: p. 3450-3471) further in view of Fengler et al 2016 (WO 2016/099918 A1) and further in view of Zhu et al (US 2016/0264982 A1).

Ng et al teach all the limitations of claim 19, see rejection above and that the instantly claimed motif is conserved among motif among NAC transcription factors.
Ng et al only teach a single edit in the motif.
Fengler et al teach reduced activity of YEP6 gene (same as instant NAC7) results in favorable phenotypes including increase staygreen and drought tolerance (see rejection above).
Zhu et al teach methods of using CRISPR to make targeted genomic alterations to plant genomes (see rejection above).
At the time of filing, it would have been obvious for a person of ordinary skill in the art to induce multiple mutations using the CRISPR methods of Zhu et al in the YEP6 gene taught by Fengler et al in the conserved motif taught by Ng et al. A person of ordinary skill would have been motivated to induce mutations in YEP6 given the teaching of improved agronomic traits associated with such a mutation. Targeting the conserved motif taught by Ng et al would have been obvious as they demonstrated that mutating that motif results in decreased activity a related NAC transcription factor. Finally, it would have been obvious to induce multiple mutations in the motif, because it would have been even more likely to result in decreased YEP6 activity which is taught to be favorable by Zhu et al. As such, claim 20 is rejected as being obvious.     


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Fengler, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663